DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the region of image" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites a “region of interest” which is most likely what is being referred to as “an image of the region of image” also is relatively incoherent.  In the interest of compact prosecution the limitation will be interpreted as “the region of interest” which would render the claim definite.  Note that independent claims 9 and 16 suffer from the same deficiency and are rejected for the same reasons.
Furthermore, as all dependent claims necessarily contain the same indefinite limitation, they are all rejected as well for the same reasons.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Verma et al1 (“Verma”).
Regarding claim 1, Verma teaches a system comprising: 
a 3D building modeling module (note that the “module” here is not limited to any particular structure, nor does said “module” specifically perform any function below, although it is “in communication” with the “3D building modeling processor”; see Verma, paragraphs 0023-0025 and 0030-0032 teaching a “three-dimensional modeling system 104” communicating with the outdoor modeling component 116 such that the outdoor modeling component 116 is a 3D building modeling module in communication with processors that do the 3D building modeling as addressed below);
a memory for storing program instructions (see Verma, paragraphs 0023-0025 teaching “three-dimensional modeling system 104 comprises a central processing unit (CPU) 106, support circuits 108, and a memory 110” and “memory 110 also comprises modeling software 114 that, when executed by the CPU 106, causes a conventional computer to operate as the three-dimensional modeling system 104”);
a 3D building modeling processor, coupled to the memory, and in communication with the 3D building modeling module and operative to execute program instructions to (see Verma, paragraphs 0023-0026 teaching the “three-dimensional modeling system 104 comprises a central processing unit (CPU) 106, support circuits 108, and a memory 110” and “memory 110 also comprises modeling software 114 that, when executed by the CPU 106, causes a conventional computer to operate as the three-dimensional modeling system 104” such that this CPU functions as the 3D building modeling processor coupled to memory and in communication with the 3D building modeling module when it executes the functions of the “outdoor modeling component 116” as this component performs 3D building modeling as below):
receive a region of interest (see Verma, paragraphs 0040-0041 and figure 3 teaching “a user selects a region of interest (ROI) within the scene that is to be modeled” and “selection could be automated such that a point cloud is processed in segments (i.e., tiles) along a grid, or an automated system may select an ROI based on the content of the point cloud” such that for example the next step receives this region of interest for processing; see also Verma, paragraphs 0030-0032 teaching to “input a LIDAR point cloud” and “the LIDAR point cloud is converted to a height map using a well-known process” and “the height map is processed to classify the objects within the height map” );
receive an image of the region of interest from a data source (see Verma, paragraphs 0030-0032 as above where image input related to the region of interest is “a LIDAR point cloud” which for example is an image from a LIDAR sensor; see also paragraph 0009 explaining the scene operated on is an “imaged scene” for example and paragraph 0025 teaching “LIDAR point cloud” which “was imaged by the LIDAR unit”);
generate a surface model based on the received image including one or more buildings (see Verma, paragraphs 0030-0032 teaching to “input a LIDAR point cloud” and “the LIDAR point cloud is converted to a height map using a well-known process” and “the height map is processed to classify the objects within the height map” where “classified objects are objects within the scene such as… buildings” and this is generation of a surface model based on the LIDAR point cloud image data of the ROI; see further, Verma, paragraphs 0040-0046 and figure 3 teaching generation of a surface model from the received LIDAR images of the scene including one or more buildings where for example the images are transformed into a surface model of roof points of buildings as any points which do not belong to a ground point which are “considered to be non-planar” then “can be removed” such that a surface model of roof points is generated);
generate a digital height model (note that this height model is not recited as used in any other step nor specifically connected but for example could be considered part of another step or simply a capability that the system must have and furthermore a height model is considered any digital representation of data which relates to height in the data in any way where for example if a model reflects a height factor of the data it models then such a model may be considered a digital height model; see Verma, paragraphs 0030-0032 teaching to “input a LIDAR point cloud” and “the LIDAR point cloud is converted to a height map using a well-known process” and “the height map is processed to classify the objects within the height map” where “classified objects are objects within the scene such as… buildings” and as in paragraphs 0040-0046 and figure 3 above, when non-planar points and ground points are removed and all that is left is roof points based on height considerations then this surface model is also a height model which has been generated);	
decompose each building into a set of shapes (here this decomposing refers to each building but this does not necessarily mean that the surface model of one or more buildings is decomposed, but rather if “each building” is decomposed this could refer to the building being decomposed in relation to another process, or could refer to the “building” which comes from the surface model “including one or more buildings” such that the surface model would be decomposed in one reading; thus see Verma, where the surface model of “the point cloud (without ground) is analyzed to identify what is thought to be the roof any buildings within the point cloud” and “estimated roof regions are segmented from the remaining data” such that each building/roof is decomposed into these “roof regions” which are “grouped into local planes” and then “global plane grouping is performed to group the local planes to define the planes of the roof structure” such that these “planes of the roof structure” building are a set of shapes decamped from each building); 
apply a correction process to the set of shapes (see Verma, paragraphs 0040-0046 and figure 3 teaching as above that the groups of local planes constituting shapes from decomposed buildings are then corrected through "using a ball pivoting algorithm across the local patches that constitute each plane" (where a ball pivoting algorithm is known in the art to correct a plane reconstructed from a point cloud by correcting an initial plane patch in a point cloud by ) in order to correct the decomposed initial plane shapes into " a set of polygons, where each polygon represents one face of a roof structure" as for example without such correction by the ball-pivoting algorithm the shapes would not be in the proper polygon form necessary for classification for example);
execute a primitive classification process to each shape (note that classification could either refer to classifying each shape in general which is found, or could refer to classifying the shapes which are corrected; see Verma, paragraphs 0060-0062 and figure 3 teaching “searching a database for prismatic shapes that fit” each shape and then “the parametric objects that fit… are fit to the LIDAR data and used as the roof model” such that each set of shapes of the roofs of each building are classified according to which prismatic shape (which is a type of polygon for example) they fit best as in paragraph 0038 teaching “the roof structures are modeled as parametric shapes (e.g., prismatic shapes) that are fit directly to the point cloud” and “determines which parametric shape has the best fit to the data representing a particular rooftop and uses that shape for the roof structure” such that “the point cloud data that represents a gable roof is quickly processed as a region and a gable rooftop shape is found that fits the data”; note additionally and/or alternatively, as noted above given that classification of each shape does not have to necessarily be of corrected shapes or at any specific point of the algorithm, paragraphs 0040-0046 teach executing a primitive classification process to each shape as at step 306 it is determined that “remaining points are considered to belong to the roof of buildings” such that by step 312 the “result is a set of polygons, where each polygon represents one face of a roof structure” meaning that through this process each shape is classified as a roof primitive for example);
execute a fitting process to each classified shape (regarding interpretation of a “fitting process,” when a classified shape goes through a process of determining how it will fit in some manner to some other thing (as this is unspecified) then this limitation is fulfilled and for example if such execution of fitting leads to an outputted fit model or selection of some model which for example best fits the description of the image features, then this is such a process; see Verma, as above where classified shapes are those roof polygons representing each face of the structure and as in paragraphs 0060-0062 and figure 3 there is “searching a database for prismatic shapes that fit” each shape and then “the parametric objects that fit… are fit to the LIDAR data and used as the roof model” such that each set of shapes of the roofs of each building are classified according to which prismatic shape (which is a type of polygon for example) they fit best as in paragraph 0038 teaching “the roof structures are modeled as parametric shapes (e.g., prismatic shapes) that are fit directly to the point cloud” and “determines which parametric shape has the best fit to the data representing a particular rooftop and uses that shape for the roof structure” such that “the point cloud data that represents a gable roof is quickly processed as a region and a gable rooftop shape is found that fits the data”);
select a best fitting model (see Verma, supra, teaching “searching a database for prismatic shapes that fit” each shape and then “the parametric objects that fit… are fit to the LIDAR data and used as the roof model” such that each set of shapes of the roofs of each building are identified according to which prismatic shape (which is a type of polygon for example) they fit best as in paragraph 0038 teaching “the roof structures are modeled as parametric shapes (e.g., prismatic shapes) that are fit directly to the point cloud” and “determines which parametric shape has the best fit to the data representing a particular rooftop and uses that shape for the roof structure” such that “the point cloud data that represents a gable roof is quickly processed as a region and a gable rooftop shape is found that fits the data” such that in each case a best fitting model is chosen for each classified shape as a result of the fitting process for example); and
generate a 3D model of each building (see Verma, paragraphs 0060-0064 and figure 3 as referenced above where each building rooftop shape has been classified and a “final building model” is generated which is a 3D model of each building where for example “once the roofs are defined” then “edges of the roof structures are extruded to the ground to define the sides of the buildings” and “texture can be added to the roof structures, building sides and ground to create a realistic view of the model” such that it is clear this is a 3D model of a building; see also paragraphs 0032 teaching the output is a “three-dimensional, computer generated, synthetic scene” ).
Regarding claim 3, Verma teaches all that is required as applied to claim 1 above and further teaches wherein decomposition of each building further comprises program instructions to: execute one of an instance segmentation process and a same time segmentation process (note that an instance segmentation process is interpreted as some instance of segmentation that is performed such that if a segmentation process is performed on a shape, this is an instance of segmentation; thus see Verma, paragraphs 0040-0046 as above teaching decomposing of each building into shapes as above that “define the planes of the roof structure” and the “global plane grouping” into the decomposed planes is an instance segmentation process as each time it is run for each shape it is an instance of segmentation).
Regarding claim 5, Verma teaches all that is required as applied to claim 1 above and further teaches wherein the fitting process further comprises program instructions to: register, via a fitting module, each shape in the set of shapes to a point cloud for the shape, wherein the point cloud is a plurality of points sampled from the generated surface model (see Verma, as explained above describing the fitting process and see paragraphs 0060-0062 teaching that after the system “searches the shape database for parametric object(s) that fit” then “To fit the shape to the data, the local patch normals are projected onto the ground plane” and “selected roof structure shape can be aligned along this dominant orientation” such that the “parameters of the prismatic shapes that model the roof structures are estimated such that the distance between the roof points in the point cloud and the surface of the prismatic shapes are minimized” such that each shape in the set of shape is registered to a point cloud for the shape where the point cloud is a plurality of points sampled from the generated surface model as the “roof points in the point cloud” are point cloud points sampled from the surface model of the point clouds generated earlier).
Regarding claim 6, Verma teaches all that is required as applied to claim 1 above and further teaches wherein the classification process further comprises program instructions to: complete any missing side of each decomposed shape (see Verma, paragraphs 0040-0046 as explained above where as in paragraphs 0045-0046 the decomposed shapes are “local planes to define the planes of the roof structure” and then the system “defines the boundaries of the planes that constitute a roof structure using a ball-pivoting algorithm across the local patches that constitute each plane” where the “result is a set of polygons, where each polygon represents one face of a roof structure” and as explained above the “ball-pivoting algorithm” used to correct the data is completing any missing side of each decomposed shape as the algorithm leads to recovering missing planar data starting with an initial patch (in other words imperfect and irregular planes which cannot be considered polygons are completed using the ball-pivoting algorithm which functions to find points missing from a plane in a point cloud from which a plane is being reconstructed)).
Regarding claim 7, Verma teaches all that is required as applied to claim 1 above and further teaches, wherein selection of a best fitting model further comprises program instructions to: execute a selection module, operative to select a best fitting model based on one or more model selection criterion (see Verma, paragraphs 0060-0064 teaching “searching a database for prismatic shapes that fit” each shape and then “the parametric objects that fit… are fit to the LIDAR data and used as the roof model” such that each set of shapes of the roofs of each building are fit to which prismatic shape model (which is a type of polygon for example) they fit best as for example in paragraph 0038 teaching “the roof structures are modeled as parametric shapes (e.g., prismatic shapes) that are fit directly to the point cloud” and “determines which parametric shape has the best fit to the data representing a particular rooftop and uses that shape for the roof structure” such that “the point cloud data that represents a gable roof is quickly processed as a region and a gable rooftop shape is found that fits the data” meaning that there is a selection of a best fitting model and this is based on selection criteria such as “fit” of the shape to the polygons and may for example do so through using “topology graphs as constraints for searching a database for prismatic shapes that fit the topology graphs or sub-graphs” that describe features of the roofs and roof shapes).
Regarding claim 8, Verma teaches all that is required as applied to claim 1 above and further teaches to, prior to receipt of the region of interest: generate a plurality of simulated models, via a building simulation module (note that the claim does not tie such prior receipt of the ROI to any functionality nor are the building simulations or plurality of generated models used for any purpose and for example the broadest reasonable interpretation of the claim would be that at any point prior to receipt of a specific region of interest operation on, if a building simulation module generates a plurality of simulated models then such limitation is fulfilled; thus see Verma, paragraphs 0040-0041 teaching the system can the 3D building modeling process as in figure 3 and processes by “ROI” which is selected and “selection could be automated such that a point cloud is processed in segments (i.e., tiles) along a grid, or an automated system may select an ROI based on the content of the point cloud” meaning that prior to such receipt of the ROI explained above, there was already processing of segments “along a grid” such that any time the system has performed twice, then prior to receipt of the first ROI, there is generation of a plurality of simulated models of buildings which occurred in the previous ROI through the building simulation module “outdoor modeling component 116” for example or as in figure 10, element 1016).
Regarding claims 9, 10 and 12-15, the instant claims recite a “computer-implemented method” which integrates the method into a practical 3D modeling application which performs steps which correspond to the functions performed by the system of claims 1, 3 and 5-8, respectively.  Verma teaches all such functions and thus all such steps of the method of these claims.  Therefore, the limitations of claims 9, 10 and 12-15, correspond to the limitations of claims 1, 3 and 5-8, respectively; thus they are rejected on the same grounds as claims 1, 3 and 5-8, respectively.
Regarding claims 16, 17, 19 and 20, the instant claims recite an apparatus in the form of a non transitory CRM storing instructions to be executed by a processor where the instructions perform a method as in claims 1, 3, 5 and 7, respectively.  The system and apparatus of claims 1, 3, 5 and 7 is known and taught by Verma as above including teachings of a non-transitory CRM storing instructions that when executed by a processor cause the processor to perform the method as seen in claims 16, 17, 19 and 20.  Therefore, the limitations of claims 16, 17, 19 and 20 correspond to the limitations of claims 1, 3, 5 and 7, respectively; thus they are rejected on the same grounds as claims 1, 3, 5 and 7, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of Fathi et al2 (“Fathi”).
Regarding claim 2, Verma teaches all that is required as applied to claim 1 above but fails to specifically teach that the image is “satellite image.”  Rather Verma does not specify that the image is from a “satellite” source but does teach that the image could be from a satellite as for example the point cloud is imaged from an “aerial” view (see Verma, paragraph 0010 teaching “the outdoor scene modeling process where the point cloud is representative of an aerial view of, for example, an urban environment”).  Thus Verma differs from the claimed invention by substitution of some element with another element where for example the claims specify satellite imagery as opposed to aerial imagery.
In the same field of endeavor relating to reconstructing 3D buildings utilizing aerial imagery and point cloud data which is analyzed for shapes corresponding to building shapes, Fathi teaches that it is known to analyze aerial imagery from a multitude of sources including a “satellite” (see Fathi, column 27, lines 50-64 teaching “image capture devices can be configured to generate the plurality of 2D images of the scene and one or more structures of interest from… aerial locations, where aerial imaging can be conducted by, for example…satellites” and as in column 25, lines 0018-0065 “point clouds from which the wireframe renderings are derived herein are generated from a plurality of 2D images of a scene, where the scene includes all or part of one or more structures of interest” and “one or more image capture devices can be used to generate the plurality of 2D images, where such plurality can include, but is not limited to, multiple separate capturing devices or camera arrays” where the “satellite” above is such a capturing device and note where column 24, lines 9-56 teaches “3D data from which the wireframes can be derived can comprise point clouds, polygon meshes, or vector models” and a “point cloud will be generated to provide information about the boundaries of the object(s) for which information is incorporated” and “point clouds generated from ground-based or handheld or airborne LiDAR can be used herein” showing that such techniques are known and interchangeable in the art) in order to extract/segment shapes for classification for use in reconstruction such that the substitution of satellite imagery more specific for aerial imagery and its function in such segmenting is known in the art. 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Verma by substituting satellite images for simply aerial images as used in Fathi for example and the results of such a substitution would have been predictable.  The results of the substitution would predictably be that satellite aerial imagery captured as in Fathi could be utilized as point cloud data is utilized in Verma as Fathi teaches that aerial satellite imagery may be converted to point clouds and then reconstructed into buildings as in Verma.
Regarding claim 4, Verma teaches all that is required as applied to claim 3 above but fails to specifically teach wherein execution of one of the instance segmentation process and the same time segmentation process further comprises program instructions to: decompose each building into the set of shapes based on training data in a library.  Verma does teach instance and same time segmentation above during the decomposition process and teaches to decompose each building into a set of shapes based on data in a library (see Verma, paragraphs 0040-0046 teaching decomposing of the building into shapes comprising segmentation from processing “remaining points…considered to belong to the roof of buildings” such that after step 310 “planes of the roof structure” are segmented out and corrected and further classified and this is based on data in a library as the rules for fitting these points to patches and merging and grouping them are stored in the program storage which may be considered a library functionally (that in paragraphs 0024-0026)).  Note also that in a different portion of Chen teaching classification of these shapes into roof parts, there is a teaching of referencing a library of data when determining whether certain shapes should be classified as specific shapes which fit best in the database (see Chen, paragraphs 0060-0061).  However, this is not training data necessarily and is not used in the decomposing step and thus merely serves to show reference to data in libraries when performing segmentation/classification operations is within the level of ordinary skill in the art.  Thus as Chen fails to teach segmenting and decomposing into shapes based on training data in a library, Chen stands as a base device upon which the claimed invention can be seen as an improvement through utilizing training data in instance segmentation and decomposition of a building into a set of shapes which for example would be recognized as allowing for all of the various advantages of training data as implicitly tied to machine learning techniques for example.
In the same field of endeavor relating to 3D modeling of buildings from 3D image data (see Chen, paragraphs 0038-0043 teaching “construct the roof based on the roof type classification, such as by utilizing point clouds” and the “reconstruct may include a three dimensional model of the roof of the building or structure”), Chen teaches that it is known to decompose a building into shapes using a segmentation process (see Chen, paragraphs 0044-0062 teaching a “roof footprint…segmented, into smaller portions…such as segments labeled 1-7 of FIG. 11 and discussed in figure 4” which can be “input into a roof type classifier” and a ” classifier may extract roof features from each roof segment”) where this segmentation used in the decomposing and in each instance of such segmentation being run comprises decomposing each building into a set of shapes based on training data in a library (see Chen, paragraphs 0038-0062 and figures 3 and 6-8 teaching the “roof footprint…segmented, into smaller portions…such as segments labeled 1-7 of FIG. 11 and discussed in figure 4” which can be “input into a roof type classifier” and a ” classifier may extract roof features from each roof segment” and this “classifier may be programmed with basic training images, e.g. sample images of various roof types that have been classified and labeled for machine learning” such that the system “may extract the roof features of the training images and associate these roof features with the labeled roof type of the respective training images” as for example in figure 6 “including shed, gable, mansard, gambrel, flat, butterfly, hip, and combination” and the “classifier may compare the roof features of the roof segment to the roof type pattern roof features to determine a correlation to roof type patterns” where such “patterns may include training images, artificial roof templates, and/or previous classifications of roofs or roof segments”).  Thus Chen provides a known technique applicable to the base system of Verma which could be used in decomposing a building into a set of shapes using instance segmentation and training data in a library.  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Verma to apply the known technique of Chen above and doing so would have yielded predictable results and resulted in an improved method.  The results of the combination would predictably be that the points representing the roofs as in Verma would be decomposed into shapes utilizing training data as in Chen such that when attempting to determine the shapes as in Verma, the grouped planes defining the roof shapes could be identified as roof types based on referencing training images and labels.  Furthermore the results would have been predictable given that such utilization of training data is not for any new purpose of utilizing training data, but rather utilizes training data for its most basic task of serving as the basis for machine learning to recognize some pattern and segment the pattern.  The results would yield an improved system as for example “reconstruction and/or rendering of rooftops may be more accurate to the true construction of the roofs by segmenting the roof into smaller portions and classifying each segment” and “machine learning feedback of roof classification increases the accuracy of classification of roof segments” as suggested by Chen (see Chen, paragraphs 0027-0029
Regarding claims 11 and 18, limitations of said claims are rejected on similar rationale to claim 4 as these claims substantially correspond.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613           

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20060061566
        2 US Patent No. 11043026